UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. 13)1 Bell Industries, Inc. (Name of issuer) COMMON STOCK (Title of class of securities) (CUSIP number) MARK E. SCHWARZ NEWCASTLE CAPITAL GROUP, L.L.C. 200 Crescent Court, Suite 1400 Dallas, Texas 75201 (214) 661-7474 (Name, address and telephone number of person authorized to receive notices and communications) July 27, 2010 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 1 NAME OF REPORTING PERSON Newcastle Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,399,502 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 40.5% 14 TYPE OF REPORTING PERSON PN Consists of (a) an indirect pecuniary interest (through the ownership of limited partnership interests in BI Holdings, L.P.) in 42.3% of the 3,021,446 shares into which a convertible subordinated note due January 31, 2017 held by BI Holdings, L.P. (of which Newcastle Capital Management, L.P. is the general partner) is convertible within 60 days from the date hereof, plus (b) 120,524 shares owned directly by Newcastle Partners, L.P. 2 CUSIP NO. 1 NAME OF REPORTING PERSON Newcastle Capital Group, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 3,141,970 (1) 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 90.9% 14 TYPE OF REPORTING PERSON OO Consists of (a) 3,021,446 shares into which a convertible subordinated note due January 31, 2017 held by BI Holdings, L.P. (of which Newcastle Capital Management, L.P. is the general partner) is convertible within 60 days from the date hereof, and (b) 120,524 shares owned directly by Newcastle Partners, L.P. (of which Newcastle Capital Management, L.P. is the general partner). 3 CUSIP NO. 1 NAME OF REPORTING PERSON Newcastle Capital Management, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 3,141,970 (1) 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 90.9% 14 TYPE OF REPORTING PERSON PN Consists of (a) 3,021,446 shares into which a convertible subordinated note due January 31, 2017 held by BI Holdings, L.P. (of which Newcastle Capital Management, L.P. is the general partner) is convertible within 60 days from the date hereof, and (b) 120,524 shares owned directly by Newcastle Partners, L.P. (of which Newcastle Capital Management, L.P. is the general partner). 4 CUSIP NO. 1 NAME OF REPORTING PERSON BI Holdings, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 87.5% 14 TYPE OF REPORTING PERSON PN Consists of 3,021,446 shares into which a convertible subordinated note due January 31, 2017 held by BI Holdings, L.P. is convertible within 60 days from the date hereof. 5 CUSIP NO. 1 NAME OF REPORTING PERSON Mark E. Schwarz 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO, PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 3,143,720 (1) 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 91.0% 14 TYPE OF REPORTING PERSON IN Consists of (a) 3,021,446 shares into which a convertible subordinated note due January 31, 2017 held by BI Holdings, L.P. (of which Newcastle Capital Management, L.P. is the general partner) is convertible within 60 days from the date hereof, (b) 120,524 shares owned directly by Newcastle Partners, L.P. (of which Newcastle Capital Management, L.P. is the general partner), (c) 500 shares owned directly by Mr. Schwarz and (d) 1,250 shares underlying options held by Mr. Schwarz that are exercisable within 60 days from the date hereof. 6 CUSIP NO. 1 NAME OF REPORTING PERSONS Clinton J. Coleman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON IN 7 CUSIP NO. The following constitutes Amendment No. 13 (“Amendment No. 13”) to the Schedule 13D filed by the undersigned on June 26, 2003 with respect to shares of common stock of Bell Industries, Inc., a California corporation (the “Issuer” or the “Company”).This Amendment No. 13 amends the Schedule 13D as specifically set forth. Item 3. Source and Amount of Funds or Other Consideration Item 3 is hereby amended and restated to read in its entirety as follows: As of the filing date of this Amendment No. 13, NP had invested $1,184,668 (inclusive of brokerage commissions) in shares of Common Stock. NP also previously invested$10,000,000 initial principal amount in the Convertible Note.The source of the foregoing funds was the working capital of NP.On October 31, 2008, NP contributed the Convertible Note to BILP in exchange for 100% of the limited partnership interests in BILP (the “Contribution”). As of the filing date of this Amendment No. 13, BILP may be deemed to have invested $12,085,783 ($10,000,000 initial principal amount plus $2,085,783 in paid in kind interest as of June 30, 2010) in securities of the Company by virtue of the Contribution. As of the filing date of this Amendment No. 13, Mark E. Schwarz had invested $20,000 in shares of Common Stock (comprising 500 shares acquired pursuant to the exercise by Mr. Schwarz of stock options) and may also be deemed to have invested an additional $43,868 as a result of his receipt of an interest in BILP pursuant to an in-kind distribution by NP as of July 27, 2010.Mr. Schwarz also directly owned options exercisable within 60 days from the date hereof into 1,250 shares of Common Stock, which options were granted to him as consideration for his service as a director of the Issuer. Item 5. Interest in Securities of the Issuer Items 5(a), (b) and (c) are hereby amended and restated in their entirety to read as follows: Item 5(a). As of the filing date of this Amendment No. 13, NP beneficially owned 1,399,502 shares of Common Stock (consisting of (i) 120,524 shares of Common Stock held directly by NP and (ii) an additional 1,278,978 shares of Common Stock issuable to BILP upon conversion of the Convertible Note within 60 days from the date hereof, by virtue of NP’s 42.3% ownership interest in BILP), representing approximately 40.5% of the outstanding shares of Common Stock.The foregoing percentage ownership was calculated by dividing (i) the 1,399,502 shares of Common Stock beneficially owned by NP by (ii) the sum of (A) 433,416 shares of Common Stock outstanding as of May 14, 2010 as set forth in the Issuer’s Quarterly Report on Form 10-Q for the period ended March 31, 2010 and (B) 3,021,446 shares of Common Stock issuable to BILP upon conversion of the Convertible Note within 60 days from the date hereof. As of the filing date of this Amendment No. 13, BILP beneficially owned 3,021,446 shares of Common Stock issuable to BILP upon conversion of the Convertible Note within 60 days from the date hereof, representing approximately 87.5% of the outstanding shares of Common Stock.The foregoing percentage ownership was calculated by dividing (i) the 3,021,446 shares of Common Stock beneficially owned by BILP by (ii) the sum of (A) 433,416 shares of Common Stock outstanding as of May 14, 2010 as set forth in the Issuer’s Quarterly Report on Form 10-Q for the period ended March 31, 2010 and (B) 3,021,446 shares of Common Stock issuable to BILP upon conversion of the Convertible Note within 60 days from the date hereof. 8 CUSIP NO. Since the Convertible Note provides for interest to be paid in kind at the rate of 4% per annum (subject to upward adjustment in certain circumstances) as principal as of each interest quarterly payment date, the number of shares of Common Stock into which the Convertible Note is convertible will increase and accordingly the shares beneficially owned by BILP in respect of the Convertible Note will increase over time. As of the filing date of this Amendment No. 13, each of NCM (as the general partner of NP and BILP), NCG (as the general partner of NCM), and Mark E. Schwarz (as managing member of NCG), may be deemed to beneficially own the shares of Common Stock beneficially owned by NP and BILP. In addition, as of the filing date of this Amendment No. 13, Mr. Schwarz directly owns (i) 500 shares of Common Stock and (ii) options to purchase 1,250 shares of Common Stock that are exercisable within 60 days from the date hereof.Together with the shares of Common Stock beneficially owned by BILP and the additional 120,524 shares of Common Stock held directly by NP, the foregoing represents approximately 91.0% of the Issuer’s outstanding shares of Common Stock. Currently, Clinton J. Coleman does not beneficially own any shares of Common Stock. Item 5(b). By virtue of his position with NCM and NCG, Mr. Schwarz has the sole power to vote and dispose of the shares of Common Stock owned by each of NP and BILPreported in this Statement. The filing of this Amendment No. 13 shall not be construed as an admission that any of NCM, NCG, Mr. Schwarz or Mr. Coleman is for the purposes of Section 13(d) or 13(g) of the Act the beneficial owner of any of the shares of Common Stock beneficially owned by BILP or NP.Pursuant to Rule 13d-4 under the Act, NCM, NCG, Mr. Schwarz and Mr. Coleman each disclaims all such beneficial ownership. Item 5(c). On July 27, 2010, (i) NP effected distributions of an aggregate of 2.12% of the limited partnership interests in BILP (which holds the Convertible Note) to limited partners of NP, in satisfaction of redemption requests as of June 30, 2010 and (ii) Mark Schwarz received directly an approximate .4% interest in BILP (indirectly representing 10,967 shares of Common Stock through the Convertible Note) as part of the distribution described in clause (1) in satisfaction of a partial redemption as of June 30, 2010. Other than the foregoing or as previously reported, no other transactions were effected during the past sixty days by the Reporting Persons. 9 CUSIP NO. SIGNATURES After due inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated: July 27, 2010 NEWCASTLE PARTNERS, L.P. By: Newcastle Capital Management, L.P., its general partner By: Newcastle Capital Group, L.L.C., its general partner By: /s/ Mark E. Schwarz Mark E. Schwarz, Managing Member NEWCASTLE CAPITAL MANAGEMENT, L.P. By: Newcastle Capital Group, L.L.C., its general partner By: /s/ Mark E. Schwarz Mark E. Schwarz, Managing Member NEWCASTLE CAPITAL GROUP, L.L.C. By: /s/ Mark E. Schwarz Mark E. Schwarz, Managing Member BI HOLDINGS, L.P. By: Newcastle Capital Management, L.P., its general partner By: Newcastle Capital Group, L.L.C., its general partner By: /s/ Mark E. Schwarz Mark E. Schwarz, Managing Member /s/ Mark E. Schwarz Mark E. Schwarz /s/ Clinton J. Coleman Clinton J. Coleman 10
